PER CURIAM.
Eddie Lee Smith appeals the habitual offender sentences imposed for sale of cocaine and possession of cocaine. We affirm the sentence on the sale of cocaine conviction; however, habitual offender sentencing is not authorized for a drug possession conviction. See § 775.084(1)(a)3., Fla. Stat. (1997). Accordingly, we reverse the habitual offender sentence imposed for possession of cocaine and remand for sentencing under the guidelines. We note that the guidelines score-sheet should not include the sale of cocaine conviction. See Ricardo v. State, 608 So.2d 93 (Fla. 2d DCA 1992).
Affirmed in part, sentence for possession of cocaine reversed and remanded for resen-tencing.
THREADGILL, A.C.J., and BLUE and FULMER, JJ., Concur.